Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo. Ardington@LFG.com VIA EDGAR October 15, 2012 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Initial Registration Statement on Form N-4 for Lincoln National Variable Annuity Account C The Lincoln National Life Insurance Company Lincoln Secured Retirement IncomeSM Variable Annuity Version 4 File No. 811-03214 Commissioners: On behalf of The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account C (“the Account”), transmitted herewith for filing an initial Registration Statement on Form N-4 (“the Registration Statement”) under the Securities Act of 1933, as amended for certain variable annuity contracts that the company proposes to issue through the Account. A paper copy format of this filing will be provided to the Staff of the Office of Insurance Products, Division of Investment Management. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, Mary Jo Ardington Associate General Counsel
